Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment filed on 09/02/2021 has been entered.
	Claims 1, 4, 6, 15 and 40 have been amended.  Claims 5 and 7-9 have been cancelled.  Claims 1-4, 6, 10, 15-23 and 40 are pending.  
All references relied upon and not cited in any current Form 892 may be found in previous ‘892’s or IDS’s.
Response to Arguments
	Applicant’s arguments filed on 09/02/2021 have been fully considered but they are considered moot.  Independent claims 1 and 40 have been amended to include subject matter and limitations that were not presented in the original claims examined.  Thus, the claim rejections based on the prior art have been amended to include art to meet the amended claim limitation and/or previously presented art has been further analyzed to meet the claim limitations.  
Claim Interpretation
	See prior analysis in non Final Office action dated 06/11/2021with regard to the claim 1 limitation “a first protrusion and a second protrusion configured to physically contact opposite sides of one of the second plurality of teeth” which will not be interpreted under 112(f) because the term “protrusion” is not a generic placeholder and with regard to the claim 5 limitation “a first range of motion stop configured to limit a range of motion of the upper 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 15, 17 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason (US 2006/0155230) in view of Mason II (US 5827208).
Regarding claim 1, Mason discloses a brace 10 (hinged orthopedic brace, [0038]) configured to restrict a range of motion of a joint of a subject ([0007]), the brace comprising: an upper support arm 14 (upper rotation arm 14, Fig. 1 and annotated Fig. 16 below); 

    PNG
    media_image1.png
    387
    297
    media_image1.png
    Greyscale


a lower support arm 16 (lower rotation arm 16, [0043], annotated Fig. 16); and a hinge assembly 12 (hinge 12, [0047] comprising: an upper hinge plate 36 (exterior rotation plate 36, see annotated Fig. 16 above, [0047]) coupled to the upper support arm 14 ([0047]) and comprising a first plurality of teeth 68 (rotation limiting teeth 68) disposed along at least a portion of a perimeter of the upper hinge plate 36 (See annotated Fig. 16, [0053]); a lower hinge plate 38 (interior rotation plate 38, Fig. 16, [0047]) coupled to the lower support arm 16 (interior rotation plate 38 [lower hinge plate] is integral with the lower rotation arm 16 [lower support arm], [0047]; also interior rotation plate 38 may be integral or fastened to lower rotation arm 16, [0048]; thus it follows that lower hinge plate is coupled to lower support arm) and comprising a second plurality of teeth 132 (lock notches 132, Fig. 15 and annotated Fig. 16 above) disposed along at least a portion of a perimeter of the lower hinge plate [0073]); an axle 

    PNG
    media_image2.png
    623
    529
    media_image2.png
    Greyscale

configured to limit a range of motion of the upper support arm 14 with respect to the lower support arm 16 in a first rotational direction about the axle ([0060]-[0066]); the first range of motion stop 92 comprising a first protrusion and a second protrusion (see annotated Fig. 10 above; protrusions formed by slot 105 and faces 106, [0061], [0070]) configured to physically contact opposite sides of one of the first plurality of teeth 68 in a locked orientation ([0060]-[0066]), and a plurality of retention arms 120 (leaf spring 120, see annotated Fig. 10 above) 
	Mason does not disclose the plurality of retention arms being in 2contact with the axle such that pulling the first range of motion stop in a straight line radially away from a center of the axle and towards the first and second protrusions of the first range of motion stop causes the axle to deflect the plurality of retention arms in an outward direction, thereby providing a restoring force that returns the first range of motion stop to the locked orientation.
	Mason II teaches an analogous brace 10 (hinged orthopedic brace 10) configured to restrict range of motion of a joint of a subject (col. 1, line 55- col. 2, line 10) having an analogous upper support arm 16 (upper arm 16, col.4 lines 19-49, Fig. 1) , an analogous lower support arm 18 (lower arm 18, Fig. 1) and an analogous upper hinge plate 40a (anterior outer member 40a, col. 4, line 57 – col. 5, line 15) coupled to the upper support arm 16 (col. 5, lines 16-34) and an analogous lower hinge plate 68 (inner member 68, Fig. 2, col. 6, lines 14-48)) coupled to the lower support arm 16 ( col. 6, lines 14-48), an axle 63, 64 (pivotal connector including bushing 64 and pivoting rivet 63) rotatably coupling the upper hinge plate and the lower place; a first range of motion stop 53´ (flexion limiting stop 53´, see annotated Fig. 8 below)

    PNG
    media_image3.png
    308
    373
    media_image3.png
    Greyscale

configured to limit a range of motion of the upper support arm with respect to the lower support arm in a first rotational direction about the axle (col. 10, line 25 – col. 11 line 11; col. 11, line 5 – col. 12, line 5), the first range of motion stop comprising:  a plurality of retention arms (see annotated Fig. 8 above) configured to hold the first range of motion stop in a locked position (col. 12, lines 46-63), the plurality of retention arms being in 2contact with the axle 63, 64 (pivotal connector including bushing 64 and pivoting rivet 63; col. 12, line 64 – col. 13, line 16) such that pulling the first range of motion stop in a straight line radially away from a center of the axle and towards the first and second protrusions of the first range of motion stop (col. 13, lines 17-35)  causes the axle to deflect the plurality of retention arms in an outward direction, thereby providing a restoring force that returns the first range of motion stop to the locked orientation (col. 12, line 46 – col. 13, line 35).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the plurality of retaining arms of the first range of motion stop of the brace of Mason such that pulling the first range of motion stop in a straight line 
Regarding claim 3, Mason in view of Mason II discloses the invention as described above and further discloses wherein the first protrusion and the second protrusion of the locking element are integral portions (dictionary.com defines integral as of, relating to, or belonging as a part of a whole;  the first and second protrusions 76 are a part of the whole locking element and are thus integral) of an insert 156 (arcuate protrusion 156  fits into distal indentation and is thus an insert, Mason, [0085], Fig. 2A) of the locking element 88.
Regarding claim 4, Mason in view of Mason II discloses the invention as described above and further discloses wherein the locking element 88 is configured to shift from the first orientation to a second orientation in which the first protrusion and the second protrusion do not physically contact the second plurality of teeth (Mason, [0079], [0084],[0085], [0089], [0090]), thereby allowing rotation of the upper support arm with respect to the lower support arm (Mason, [0079], [0084],[0085], [0089], [0090]), the shift from the first orientation to the second orientation traversing the straight line radially away from the center of the axle (Mason, [0079], [0085], [0090]).
Regarding claim 6, Mason in view of Mason II discloses the invention as described above and further discloses wherein the first protrusion and the second protrusion of the first range 
Regarding claim 15, Mason in view of Mason II discloses the invention as described above and further discloses wherein the at least a first range of motion stop comprises a backstop element (see annotated Mason II Fig. 8 below)

    PNG
    media_image4.png
    367
    487
    media_image4.png
    Greyscale

configured to prevent hyperextension of the first range of motion stop in a radial direction with respect to the axle (Mason II, col. 13, lines 17-35).
	Regarding claim 17 Mason in view of Mason II discloses the invention as described above and further discloses 4the portion of the perimeter of the upper hinge plate 36 is substantially circular about a center of the axle (Mason, Fig. 2A); and the portion of the 
Regarding claim 40, Mason discloses a method of manufacturing a brace 10 (hinged orthopedic brace, [0038]) configured to restrict a range of motion of a joint of a subject ([0007]), the method comprising: providing an upper support arm 14 (upper rotation arm 14 is provided, Fig. 1 and annotated Fig. 16 below); 

    PNG
    media_image1.png
    387
    297
    media_image1.png
    Greyscale


providing a lower support arm 16 (lower rotation arm 16 is provided, [0043], annotated Fig. 16); and assembling a hinge assembly 12 (hinge 12, [0047]) comprising: coupling an upper hinge plate 36 (exterior rotation plate 36, see annotated Fig. 16 above, [0047]) to the upper support arm 14 ([0047]) and comprising a first plurality of teeth 68 (rotation limiting teeth 68) disposed along at least a portion of a perimeter of the upper hinge plate 36 (See annotated Fig. 16, 

    PNG
    media_image2.png
    623
    529
    media_image2.png
    Greyscale

on at least the upper hinge plate (Fig. 2B), the first range of motion stop configured to limit a range of motion of the upper support arm 14 with respect to the lower support arm 16 in a first rotational direction about the axle ([0060-[0066]); the first range of motion stop 92 comprising a first protrusion and a second protrusion (see annotated Fig. 10 above, protrusions formed by slot 105 and faces 106, [0061], [0070]) configured to physically contact opposite sides of one of the first plurality of teeth 68 in a locked orientation ([0060]-[0066]), and a plurality of retention 
	Mason does not disclose the plurality of retention arms being in 2contact with the axle such that pulling the first range of motion stop in a straight line radially away from a center of the axle and towards the first and second protrusions of the first range of motion stop causes the axle to deflect the plurality of retention arms in an outward direction, thereby providing a restoring force that returns the first range of motion stop to the locked orientation.
	Mason II teaches an analogous brace 10 (hinged orthopedic brace 10) configured to restrict range of motion of a joint of a subject (col. 1, line 55- col. 2, line 10) having an analogous upper support arm 16 (upper arm 16, col.4 lines 19-49, Fig. 1) , an analogous lower support arm 18 (lower arm 18, Fig. 1) and an analogous upper hinge plate 40a (anterior outer member 40a, col. 4, line 57 – col. 5, line 15) coupled to the upper support arm 16 (col. 5, lines 16-34) and an analogous lower hinge plate 68 (inner member 68, Fig. 2, col. 6, lines 14-48)) coupled to the lower support arm 16 ( col. 6, lines 14-48), an axle 63, 64 (pivotal connector including bushing 64 and pivoting rivet 63) rotatably coupling the upper hinge plate and the lower place; a first range of motion stop 53´ (flexion limiting stop 53´, see annotated Fig. 8 below)

    PNG
    media_image3.png
    308
    373
    media_image3.png
    Greyscale

configured to limit a range of motion of the upper support arm with respect to the lower support arm in a first rotational direction about the axle (col. 10, line 25 – col. 11 line 11; col. 11, line 5 – col. 12, line 5), the first range of motion stop comprising:  a plurality of retention arms (see annotated Fig. 8 above) configured to hold the first range of motion stop in a locked position (col. 12, lines 46-63), the plurality of retention arms being in 2contact with the axle 63, 64 (pivotal connector including bushing 64 and pivoting rivet 63; col. 12, line 64 – col. 13, line 16) such that pulling the first range of motion stop in a straight line radially away from a center of the axle and towards the first and second protrusions of the first range of motion stop (col. 13, lines 17-35)  causes the axle to deflect the plurality of retention arms in an outward direction, thereby providing a restoring force that returns the first range of motion stop to the locked orientation (col. 12, line 46 – col. 13, line 35).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the plurality of retaining arms of the first range of motion stop of the method of manufacturing a brace of Mason such that pulling the first range of .
Claims 2, 18-19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason (US 2006/0155230) in view of Mason II (US 5827208) and in further view of Chetlapalli (US 2015/0018735).
Regarding claim 2, Mason in view of Mason II discloses the invention as described above.
Mason in view of Mason II does not disclose wherein the first protrusion and the second protrusion of the locking element are integrally formed as a single piece with the locking element.
Chetlapalli teaches an analogous brace 10 (upright assembly 10 [either for a lateral or medial side of the leg in the knee brace], [0067]) configured to restrict a range of motion of a joint of a subject ([0006], [0068]) the brace comprising: an analogous upper support arm 12 (upper strut 12, Fig. 1); an analogous lower support arm 14 (lower strut 14, Fig. 1); and an analogous  hinge assembly 16 (pivot assembly 16, Figs. 1, 3, 4) comprising: an analogous upper hinge plate 50 (outer plate 50, Fig. 3) coupled to the upper support arm 12 ([0082]) and comprising a first plurality of teeth 63 (notches 63, [0083]) disposed along at least a portion of a perimeter of the upper hinge plate 50 (Fig. 2); an analogous lower hinge plate 67 (strut head 67,  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the first protrusion and the second protrusion of the of the locking element of the Brace of Mason in view of Mason II are integrally formed as a single piece within the locking element as taught by Chetlapalli, in order to provide an improved Brace that has a locking element in which a user is less likely to lose the protrusions.  

	Mason in view of Mason II does not disclose an upper slider configured to slidably couple to the upper support arm at any of a first plurality of incremental amounts of extension; and a lower slider configured to slidably couple to the lower support arm at any of a second plurality of incremental amounts of extension.
	Chetlapalli teaches teaches an analogous brace 10 (upright assembly 10 [either for a lateral or medial side of the leg in the knee brace], [0067]) configured to restrict a range of motion of a joint of a subject ([0006], [0068]) the brace comprising: an analogous upper support arm 12 (upper strut 12, Fig. 1); an analogous lower support arm 14 (lower strut 14, Fig. 1); and an analogous  hinge assembly 16 (pivot assembly 16, Figs. 1, 3, 4) comprising: an analogous upper hinge plate 50 (outer plate 50, Fig. 3) coupled to the upper support arm 12 ([0082]) and comprising a first plurality of teeth 63 (notches 63, [0083]) disposed along at least a portion of a perimeter of the upper hinge plate 50 (Fig. 2); an analogous lower hinge plate 67 (strut head 67,  Fig. 4) coupled to the lower support arm 14 (strut head 67 [lower hinge plate] belonging to the lower strut, [0087], Fig. 2) and comprising a second plurality of teeth 68 (notches 68, annotated Fig. 4) disposed along at least a portion of a perimeter of the lower hinge plate ([0075]); an axle 18 rotatably coupling the upper hinge plate and the lower hinge plate ([0082], Fig. 1); and an analogous locking element 24 (drop lock 24) disposed on the upper hinge plate 50 (Fig. 1, drop lock 24 has locking teeth 116 [protrusions] that engage with notches 68 [teeth 68] of strut head 67 [lower hinge plate 67]; outer plate 50 [upper hinge plate 50] is disposed under lower hinge plate 67 [in one orientation], thus it follows that locking element 24 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the upper and lower support arms of the brace of Mason in view of Mason II to have an upper slider configured to slidably couple to the upper support arm at any of a first plurality of incremental amounts of extension; and a lower slider configured to slidably couple to the lower support arm at any of a second plurality of incremental amounts of extension, as taught by Chetlapalli, in order to provide an improved brace that has a mechanism to help with fitting of the brace to the user and that minimizes shifting of the leg within the brace (Chetlapalli, [0074]).
Regarding claim 19, Mason in view of Mason II and in further view of Chetlapalli discloses the invention as described above and further discloses the upper slider 30 and the 
Regarding claim 22, Mason in view of Mason II and in further view of Chetlapalli discloses the invention as described above and further discloses the lower slider 32 comprises at least one tab 130 (detent 130, Fig. 6) integrally formed with the lower slider [0076] and configured to contact the lower support arm at least when the lower slider is disposed at a greatest amount of extension with respect to the lower support arm [0076].
Claims 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason (US 2006/0155230) in view of Mason II (US 5827208), in view of Chiang (US 9398971) and in further view of Davis (US 5460599).
Regarding claim 10, Mason in view of Mason II discloses the invention as described above and further discloses that the first range of motion stop is in the locked orientation (Mason, [0067]).
Mason in view of Mason II does not disclose a hinge cover comprising a window configured to display at least a portion of the locking element when the locking element is configured to prohibit rotation of the upper support arm, wherein the portion of the locking element has a red or orange color.


    PNG
    media_image5.png
    642
    714
    media_image5.png
    Greyscale



coupled to the upper support arm 3 (catch plate 22B has a fin portion 222 that extends from the annular portion 220 and that is secured to an end portion 31 of upper leg plate, col. 3, lines 23-31)and comprising a first plurality of teeth 221 (toothed peripheral edge 221, see annotated Fig. 3 above) disposed along at least a portion of a perimeter of the upper hinge plate (Fig. 2); an analogous lower hinge plate 51 (annular end portion 51, annotated Fig. 3 above) coupled to the lower support arm 5 (lower leg plate 5 [lower support arm] has an annular end portion 51 [lower hinge plate], col. 3, lines 32-41; thus lower hinge plate is coupled to lower support arm) and comprising a second plurality of teeth 511 (toothed grooves 511, see annotated Fig.3 above) disposed along at least a portion of a perimeter of the lower hinge plate 51 (col. 5, lines 8-27, Fig. 3); an analogous axle 223 (pivot shaft 223) rotatably coupling the upper hinge plate and the lower hinge plate 51 (annular portion 220 of the catch plate 220 is sleeved around the pivot shaft, col. 3, lines 23-31; lower leg plate has annular end portion 51 that is pivoted to the pivot shaft 223, col. 3 , lines 32-41); and an analogous locking element 7 (lock mechanism 7) disposed on the upper hinge plate 22B (see Fig.  3, protrusions 721 engage teeth 511 of annular end portion 51 [lower hinge plate 51]; catch plate 22B [upper hinge plate 22B] is disposed under annular portion 51 [lower hinge plate] [in one orientation], thus it follows that the locking element 7 is disposed on upper hinge plate 22B as locking element is connected to lower hinge plate), the locking element 7 comprising a first protrusion 116 (locking teeth 116 the locking element comprising a first protrusion 721 (latch protrusion, see annotated Fig. 8 below) 
	

    PNG
    media_image6.png
    535
    441
    media_image6.png
    Greyscale


and a second protrusion 721 configured to physically contact opposite sides of one of the second plurality of teeth 511 (Fig. 8) in a first orientation, thereby prohibiting rotation of the upper support arm 3 with respect to the lower support arm 5 (col. 5, lines 8-27) ]) and a hinge cover 21B (second cover 21B, col. 3, lines 14-22).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide a hinge cover to the hinge assembly of the brace of 
Mason in view of Mason II and in further view of Chiang discloses the invention as described above.
Mason in view of Mason II and in further view of Chiang does not disclose a hinge cover comprising a window configured to display at least a portion of the locking element when the locking element is configured to prohibit rotation of the upper support arm, wherein the portion of the locking element has a red or orange color.
Davis teaches an analogous brace 2 (knee orthosis 2) configured to restrict a range of motion of a joint of a subject (col. 1, lines 6-11), the brace comprising an analogous upper support arm 14 (bar 14, Fig. 2); an analogous a lower support arm 16 (bar 16, Fig. 2, col. 3, line 58-col. 4, line 4); and an analogous hinge assembly 4 (hinge assembly 4, Fig. 1) comprising: an analogous upper hinge plate 46 coupled to the upper support arm 14 (col. 3, line 58 – col. 4, line 24) and comprising a first analogous plurality of teeth 72 (gear teeth 72, col. 4, line 49-59) disposed along at least a portion of a perimeter of the upper hinge plate (Fig. 6); an analogous lower hinge plate 48 coupled to the lower support arm 16 (col. 3, line 58 – col. 4, line 24)  and comprising a second analogous plurality of teeth 74 (gear teeth 74) disposed along at least a portion of a perimeter of the lower hinge plate (Fig. 8); an analogous locking element 38 (fastener member assembly 38) comprising an analogous first protrusion 40 (pointed tooth, Fig. 2,  configured to physically contact opposite sides of one of the second analogous plurality of teeth in a first orientation (col. 5, lines 19-32, Fig. 2)), an analogous hinge cover 24 (outer housing member 24, col. 4, lines 14-23) comprising a window 36 (view window 36, Figs. 2, 4) 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the hinge cover of Mason/Mason II/Chiang such that it comprises a window configured to display at least a portion of the locking element when the locking element is configured to prohibit rotation of the upper support arm, as taught by Davis, in order to provide an improved brace that has a way to view the status of the locking element (Davis, col. 4, lines 26-32).
The combination of Mason, Mason II, Chiang and Davis discloses the invention as described above and further discloses it is inherent that the locking element in Mason/Mason II/Chiang/Davis has a color.  
Mason/Mason II/ Chiang/Davis does not explicitly disclose wherein the portion of the locking element has a red or orange color.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the color of the portion of the locking element of the brace of Mason/Mason II/ Chiang/ Davis to red or orange as an obvious aesthetic design change, since it has been held that matters relating to ornamentation (aesthetic design changes) only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art, In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).


    PNG
    media_image7.png
    450
    569
    media_image7.png
    Greyscale

configured to contact the hinge cover (annotated Fig. 3) and the hinge cover further comprises a second spacing element (annotated Fig. 3, part of hinge cover that juts out) configured to physically contact the upper hinge plate, thereby providing a predetermined spacing between the upper hinge plate and the hinge cover (disclosed  first and second spacing elements have a  thickness that provides a predetermined spacing).

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason (US 2006/0155230) in view of Mason II (US 5827208), in view of Chetlapalli (US 2015/0018735) and in further view of Santianiello (US 2014/0207038).
	Regarding claim 20, Mason in view of Mason II and in further view of Chetlapalli discloses the invention as described above.
	Mason/Mason II/Chetlapalli does not disclose wherein each of the upper support arm and the lower support arm comprises a plurality of indexing numerals disposed adjacent to the plurality of indexing apertures.
Santaniello teaches an analogous brace  100 (orthopedic knee brace 100, [0023] configured to restrict a range of motion of a joint of a subject [0009] having an upper support arm 70 (strut 70, Fig. 1A), a lower support arm 70 (strut 70, Fig. 1B) and a hinge assembly 20 (adjustable locking hinge, [0023]), and an upper slider (telescoping support member 60, Fig. 1A, [0023]) configured to slidably couple to the upper support arm at any of a first plurality of incremental amounts of extension ([0023]); and a lower slider 60 (outermost telescoping support member 60) configured to slidably couple to the lower support arm at any of a second plurality of incremental amounts of extension ([0023]) each of the upper support arm and the lower support arm comprises a plurality of indexing numerals (Fig.2) disposed adjacent to the plurality of indexing apertures (see annotated Fig. 2 below).

    PNG
    media_image8.png
    595
    479
    media_image8.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to add indexing numerals disposed adjacent to the indexing apertures of the brace of Mason/Mason II/ Chetlapalli, as taught by Santaniello, in order to provide an improved brace for accurately reproducible adjustments for the support members [sliders] (Santaniello, [0024]).
.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason (US 2006/0155230) in view of Mason II (US 5827208), in view of Chetlapalli (US 2015/0018735), and in further view of Grim (7513881).
Regarding claim 23, Mason in view of Mason II and in further view of Chetlapalli discloses the invention as described above and further discloses a malleoli attachment 36 (lower strap coupling member 36 contoured to accommodate the shape of a leg, [0073]) configured to  attach to a distal end of the lower slider 32 (the lower strap coupling member 36 may comprise D-rings that can be mounted, fastened, molded or glued to either the cuff assemblies 30, 32 [lower slider 32] or the struts 12, 14), the malleoli attachment configured to abut a distal portion of an appendage of the subject when the brace is attached to the joint of the subject ([0074], Fig. 5).
Mason/Mason II/Chetlapalli does not disclose that the malleoli attachment is configured to removably snap into a distal end of the lower slider.

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to configure the malleoli attachment of the brace of Mason/Mason II/Chetlapalli to have a removable snap attachment, as taught by Grim, in order to provide an improved brace with a simple attaching and removing mechanism.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786          

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786